Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 1 of 28




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

    ATMA BEAUTY, INC., individually and on
    behalf of all others similarly situated,

                            Plaintiff,

    v.

    HDI GLOBAL SPECIALTY SE, AXIS
    SPECIALTY          EUROPE           SE,
    UNDERWRITERS AT LLOYD’S LONDON Civil Action No.: 1:20-cv-21745-DPG
    SUBSCRIBING TO POLICY NUMBER
    RSK003959, and UNDERWRITERS AT Judge: Darrin P. Gayles
    LLOYD’S     LONDON        KNOWN     AS
    SYNDICATES AFB 2623, AFB 623, APL
    1969, ARG 2121, BRT 2987, BRT 2988, HIS
    33, KLN 510, MMX 2010, MSP 318, NVA
    2007, TRV 5000, XLC 2003,

                            Defendants.

   DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD’S, LONDON SUBSCRIBING
     TO POLICY NO. RSK003959’S MOTION TO DISMISS THE COMPLAINT AND
                  INCORPORATED MEMORANDUM OF LAW

         Plaintiff in this putative class action, Atma Beauty, Inc. (“Plaintiff”), seeks insurance

  coverage for business interruption related to the COVID-19 pandemic from Defendants HDI

  Global Specialty SE, Underwriter’s at Lloyd’s London Subscribing to Policy Number

  RSK003959, and Underwriters at Lloyd’s London known as Syndicates AFB 2623, AFB 623,

  APL 1969, ARG 2121, BRT 2987, BRT 2988, HIS 33, KLN 510, MMX 2010, MSP 318, NVA

  2007, TRV 5000, and XLC 2003 (“Underwriters”).

         Plaintiff’s Complaint must be dismissed for several reasons:

         (1) The insurance policy at issue is a Commercial Property policy that insures Plaintiff’s

              property against direct physical loss or damage. The policy does provide “Business

    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 2 of 28



              Income” coverage, but in order for that coverage to apply, consistent with the property

              coverage being provided, there must be direct physical loss of or damage to the insured

              property. Plaintiff’s Complaint fails to sufficiently allege that fundamental predicate,

              nor could it ever do so under the alleged circumstances.

         (2) The policy also provides Business Income coverage if a civil authority prohibits access

              to insured property because of direct physical damage to nearby property. Again,

              Plaintiff fails to allege direct physical damage to nearby property or that access to the

              insured property has been prohibited by a civil authority because of such direct physical

              damage.

         (3) Even if the policy’s requirements discussed above had been met, coverage is excluded

              by the policy’s microorganism exclusion, which excludes coverage for any claim

              arising directly or indirectly out of a microorganism. The novel Coronavirus, also

              known as SARS-CoV-2, is unquestionably a microorganism.

         (4) Additionally, the policy contains pollution exclusions, which preclude coverage for

              any claim related to substances that pose a threat to human health. Here, Plaintiff’s

              insurance claim arises out of SARS-CoV-2, which poses a threat to human health.

         (5) The Complaint fails to sufficiently allege causes of action for breach of contract, as

              Plaintiff provides no supporting facts to support its claim.

         Accordingly, Underwriters’ Motion to Dismiss should be granted

                                 I.      FACTUAL BACKGROUND
         A.       THE POLICY
         Plaintiff owns and operates a beauty salon and spa named “Atma Beauty” in Miami Beach,

  Florida. Underwriters subscribed to a policy that insures the property on which the beauty salon is

  located. Policy No. RSK003959, issued to Plaintiff, provides coverage for direct physical loss of
                                                    2
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 3 of 28



  or damage to the property located at 1874 West Avenue, Miami Beach, Florida 331391 (the

  “Property”) effective for the policy period of December 19, 2019, to December 19, 2020 (the

  “Policy”). (Exhibit A).2

             The Policy’s insuring clause provides:

             A. Coverage
                  We will pay for direct physical loss of or damage to Covered Property at the
                  Premises described in the Declarations caused by or resulting from any Covered
                  Cause of Loss.

  (Policy, Exhibit A, Form CP 00 10 10 12, at p. 1 of 16). “Covered Cause of Loss” is defined in

  the Policy as “risks of direct physical loss unless the loss is… excluded… or…limited.” (Policy,

  Exhibit A, Form CP 10 30 06 07, at p. 1 of 10).

             While the Policy does provide coverage for loss of “Business Income,” the loss must also

  arise out of direct physical loss or damage to the insured property as identified in the “declarations”

  page of the Policy. With respect to business income, the Policy’s “Business Income” coverage

  states, in part:

             1. Business Income
                                                          * * *
                  We will pay for the actual loss of Business Income you sustain due to the
                  necessary “suspension” of your “operations” during the “period of restoration”.
                  The “suspension” must be caused by direct physical loss of or damage to
                  property at premises which are described in the Declarations and for which a
                  Business Income Limit of Insurance is shown in the Declarations. The loss or
                  damage must be caused by or result from a Covered Cause of Loss. With respect
                  to loss or damage to personal property in the open or personal property in a
                  vehicle, the described premises include the area within 100 feet of such
                  premises.

   (Policy, Exhibit A, Form CP 00 30 10 12, at p. 1 of 9) (emphasis added).

             The Policy also provide coverage for “Extra Expense” which is defined, in part, as:


  1
      The insured property is identified on the Schedule of Locations of the Policy.
  2
      The Policy is attached to the Complaint and reattached here for the Court’s convenience.
                                                             3
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 4 of 28



         2. Extra Expense
             a. Extra Expense means necessary expenses you incur during the “period of
                restoration” that you would not have incurred if there had been no direct
                physical loss or damage to property caused by or resulting from a Covered
                Cause of Loss.
  (Policy, Exhibit A, Form CP 00 30 10 12, at p. 1 of 9) (emphasis added)). As noted above,

  “Business Income” and “Extra Expense” coverages are only provided during the “period of

  restoration” which is defined as:

         … the period of time that:
         a. Begins:
             (1) 72 hours after the time of direct physical loss or damage for Business
                 Income Coverage; or
             (2) Immediately after the time of direct physical loss or damage for Extra
                 Expense Coverage;
             caused by or resulting from any Covered Cause of Loss at the described
             premises; and
         b. Ends on the earlier of:
             (1) The date when the property at the described premises should be repaired,
                 rebuilt or replaced with reasonable speed and similar quality; or
             (2) The date when business is resumed at a new permanent location.

   (Policy, Exhibit A, Form CP 00 30 10 12, at p. 9 of 9) (emphasis added). In other words, the

  Policy does not provide coverage for business income and extra expense if the loss is caused by

  something other than direct physical loss or damage resulting from a covered cause of loss. And

  coverage is only provided for that time needed to repair, rebuild, or replace the damaged property.

         The Policy provides “Civil Authority” coverage but, and again consistent with the

  fundamental principle of a property insurance policy, direct physical loss or damage to property is

  required as the civil authority action must result from damage to property caused by a Covered

  Cause of Loss:

         a. Civil Authority


                                                    4
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 5 of 28



             In this Additional Coverage, Civil Authority, the described premises are
             premises to which this Coverage Form applies, as shown in the Declarations.
             When a Covered Cause of Loss causes damage to property other than property
             at the described premises, we will pay for the actual loss of Business Income
             you sustain and necessary Extra Expense caused by action of civil authority that
             prohibits access to the described premises, provided that both of the following
             apply:
             (1) Access to the area immediately surrounding the damaged property is
                 prohibited by civil authority as a result of the damage, and the described
                 premises are within that area but are not more than one mile from the
                 damaged property; and
             (2) The action of civil authority is taken in response to dangerous physical
                 conditions resulting from the damage or continuation of the Covered Cause
                 of Loss that caused the damage, or the action is taken to enable a civil
                 authority to have unimpeded access to the damaged property.
             Civil Authority Coverage for Business Income will begin 72 hours after the
             time of the first action of civil authority that prohibits access to the described
             premises and will apply for a period of up to four consecutive weeks from the
             date on which such coverage began.
             Civil Authority Coverage for Extra Expense will begin immediately after the
             time of the first action of civil authority that prohibits access to the described
             premises and will end:
             (1) Four consecutive weeks after the date of that action; or
             (2) When your Civil Authority Coverage for Business Income ends;
             whichever is later.

   (Policy, Exhibit A, Form CP 00 30 10 12, at p. 2 of 9) (emphasis added).

         The Policy contains an endorsement that modifies the Civil Authority coverage. However,

  none of those modifications change the basic coverage requirements of direct physical loss or

  damage to nearby property and a prohibition on access to the insured property because of such

  damage. The Policy modifies the Civil Authority extension as follows:

         The following applies to the Additional Coverage – Civil Authority under the
         Business Income (And Extra Expense) Coverage Form, Business Income (Without
         Extra Expense) Coverage Form and Extra Expense Coverage Form:
         1. The Additional Coverage – Civil Authority includes a requirement that the
            described premises are not more than one mile from the damaged property.


                                                    5
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 6 of 28



               With respect to described premises located in Florida, such one-mile radius
               does not apply.
          2. The Additional Coverage – Civil Authority is limited to a coverage period of
             up to four weeks. With respect to described premises located in Florida, such
             four-week period is replaced by a three-week period.
          3. Civil Authority coverage is subject to all other provisions of that Additional
             Coverage.

  (Policy, Exhibit A, Form CP 01 25 07 08, at p. 2 of 2). Thus, among the requirements to trigger

  civil authority coverage, damage to property must prohibit access to the Property.

          The Policy contains certain applicable exclusions. Among those exclusions are the

  microorganism exclusion (Policy, Exhibit A, Form LMA 5018), and broad pollution exclusions

  (Policy, Exhibit A, Form NMA 2340 and Form CP 10 30 06 07, at p. 4 of 10).

          B.      THE INSURANCE CLAIM

          On April 2, 2020, Plaintiff submitted a claim seeking recovery for business income loss as

  a result of local and state orders related to COVID-19 (the “Claim”). (Exhibit B, Notice of Loss).

  A short time later, before Underwriters could conduct any investigation into the Claim, Plaintiff

  filed this lawsuit. (Doc. 1). In the Complaint, Plaintiff alleges that

          The presence of COVID-19 caused direct physical loss of and/or damage to the
          covered premises…by…damaging the property, denying access to the property,
          preventing customers from physically occupying the property, causing the property
          to be physically uninhabitable by customers, causing its function to be nearly
          eliminated or destroyed, and/or causing suspension of business operations on the
          premises.

   (Doc. 1 ¶ 46). The Complaint also alleges that “Plaintiff was forced to suspend business operations

  at the [Property], as a result of COVID-19” and that “[r]elated actions of civil authorities also

  prohibited access to and occupancy of the [Property].” (Id. at ¶ 8). Notably, however, the

  Complaint fails to provide any description of the “direct physical loss and damage”, but instead

  gives an incomplete recitation of the various orders. All the referenced government measures were

  put in place to promote social distancing and slow the spread of COVID-19 by minimizing contact
                                                   6
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 7 of 28



  between residents. These orders were not issued as a result of any “direct physical loss of or

  damage” to property, as required under the Policy to trigger coverage. Moreover, the orders did

  not “prohibit access” to the Property, as they only restricted public access to the Property, but did

  not restrict Plaintiff, nor its employees, from entering the premises.

                                       II.     LEGAL STANDARD

          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

  of the complaint. Jacobs v. Tempur-Pedic Int’l., Inc., 626 F.3d 1327, 1332-33 (11th Cir. 2010). A

  complaint must include “a short and plain statement of the claim showing that the pleader is

  entitled to relief,” but must allege more than “labels and conclusions,” “formulaic recitation of the

  elements of a cause of action,” or “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Courts are not required to accept

  the labels and legal conclusions in the complaint as true. Sinaltrainal v. Coca-Cola Co., 578 F.3d

  1252, 1261 (11th Cir. 2009).

          To survive a motion to dismiss, a complaint must contain facts that, when assumed to be

  true, sufficiently “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

  (emphasis added). “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id.; see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)

  (explaining that “conclusory allegations, unwarranted deductions of facts or legal conclusions

  masquerading as facts will not prevent dismissal”). A complaint that does not “contain sufficient

  factual matter, accepted as true, to state a claim . . . plausible on its face” is subject to dismissal.




                                                     7
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 8 of 28



  Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (citing Twombly, 550 U.S.

  at 570).

          Moreover, “when the allegations of the complaint, however true, could not raise a claim of

  entitlement to relief, this basic deficiency should be exposed at the point of minimum expenditure

  of time and money by the parties and the court.” Twombly, 550 U.S. at 558 (citation and quotations

  omitted).

                                          III.    ARGUMENT

          A.        PLAINTIFF’S COMPLAINT FAILS TO ALLEGE DIRECT PHYSICAL
                    LOSS OF OR DAMAGE TO PROPERTY COVERED BY THE POLICY
          The Complaint contains no plausible allegations that the Property has suffered “direct

  physical loss or damage.” The Policy provides coverage for business income and extra expense

  losses only if such losses are the result of “direct physical loss of or damage to” the insured

  Property. (Policy, Exhibit A, Form CP 00 30 10 12, at p. 1 of 9). Further, business income and

  extra expense coverages are only provided during the “period of restoration”, which is the time it

  takes to repair, rebuild or replace the Property. (Policy, Exhibit A, Form CP 00 30 10 12, at p. 9

  of 9). Here, there has been no direct physical loss or damage to the Property, as evidenced by the

  fact that there is nothing to repair, rebuild or replace at the Property.

             The plain language of the Policy “requires direct physical loss or damage to the properties

  in order to trigger payment” for a business income loss. See Lubell & Rosen LLC v. Sentinel Ins.

  Co., Ltd., No. 0:16-CV-60429-WPD, 2016 WL 8739330, at *4 (S.D. Fla. June 10, 2016). Florida

  law places the initial burden on an insured seeking to recover under an all-risk policy of proving

  that a loss occurred. See S.O. Beach Corp. v. Great Am. Ins. Co. of New York, 305 F. Supp. 3d

  1359, 1364 (S.D. Fla. 2018), aff’d, 791 F. App’x 106 (11th Cir. 2019). An insured’s pleading must

  sufficiently allege that its losses are covered within a policy’s insuring agreement. See Timber

                                                     8
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 9 of 28



  Pines Plaza, LLC v. Kinsale Ins. Co., 192 F. Supp. 3d 1287, 1293 (M.D. Fla. 2016). “A complaint

  that does not ‘contain sufficient factual matter, accepted as true, to state a claim . . . plausible on

  its face’ is subject to dismissal.” Id. at 1292 (quoting Am. Dental Ass’n, 605 F.3d at 1289).

         Accordingly, to recover for business income loss, Plaintiff must plead and then prove that

  it sustained damage to property that is insured by its Policy, that the damage was caused by a

  covered cause of loss, and that there was an interruption to its business that was caused by the

  property damage. Dictiomatic, Inc. v. U.S. Fid. & Guar. Co., 958 F. Supp. 594, 602 (S.D. Fla.

  1997); cf. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Texpak Grp. N.V., 906 So. 2d 300, 302

  (Fla. 3d DCA 2005) (holding that business interruption and extra expense losses are covered “only

  if ‘resulting from’ damage or destruction of real or personal property caused by a covered peril.”).

  In the Complaint, Plaintiff merely alleges that “COVID-19 caused direct physical loss of and

  damage to [the Property].” (Doc. 1 ¶¶ 77, 87, 97, and 107). Plaintiff also alleges that “[t]he

  presence of COVID-19 caused direct physical loss of and/or damage” to the Property “by, among

  other things, damaging the property, denying access to the property, preventing customers from

  physically occupying the property, causing the property to be physically uninhabitable by

  customers, causing its function to be nearly limited or destroyed, and/or causing the suspension of

  business operations on the premises.” (Doc. 1 ¶ 46).

         Under the federal rules, pleading the bare elements of a claim is insufficient—Plaintiff

  “must include some supporting facts.” N.P.V. Realty Corp. v. Nationwide Mut. Ins. Co., No. 8:11-

  CV-1121-T-17TBM, 2011 WL 4948542, at *4 (M.D. Fla. Oct. 17, 2011). Here, Plaintiff makes

  conclusory allegations that it has suffered direct physical damage, but the Complaint is devoid of

  any mention of what physical damage occurred, how the physical damage occurred, and when the

  physical damage occurred. Moreover, Plaintiff appears to assert that the presence of COVID-19


                                                    9
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 10 of 28



   somehow inexplicably caused property damage by “denying access to the property” and

   “preventing customers from physically occupying the property." (Doc. 1 ¶ 46). None of Plaintiff’s

   allegations, however, even if taken as true, state a plausible claim that Plaintiff has suffered a

   “direct physical loss or damage” as required to trigger coverage under the Policy. See Timber

   Pines Plaza, LLC v. Kinsale Ins. Co., No. 8:15-cv-1821-T-17TBM, 2016 WL 8943313, at *2

   (M.D. Fla. Feb. 4, 2016) (“[I]t is not sufficient to plead that the Plaintiff has suffered damages in

   the form of ‘direct physical damage to its property.’”).

           The phrase “direct physical loss or damage” “must be given its common meaning.”

   Rockhill Ins. Co. v. Northfield Ins. Co., 297 F. Supp. 3d 1279, 1286 (M.D. Fla. 2017). This Court

   has concluded that “[a] direct physical loss ‘contemplates an actual change in insured property

   then in a satisfactory state, occasioned by accident or other fortuitous event directly upon the

   property causing it to become unsatisfactory for future use or requiring that repairs be made to

   make it so.”’ Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-KMM, 2018 WL 3412974, at

   *9 (S.D. Fla. June 11, 2018) (quoting Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins.

   Co., 187 Cal. App. 4th 766, 779 (2010)). If the property can be cleaned and restored to its original

   function, no covered loss has been suffered. Id. (“cleaning is not considered direct physical loss”).

   The relevant inquiry is whether the structure continues to function. Indeed, “[t]he fact that the

   restaurant needed to be cleaned more frequently does not mean [the plaintiff] suffered a direct

   physical loss or damage.” Id. Furthermore, as stated by the oft-cited Couch on Insurance, and as

   explicitly adopted by this Court:

          The requirement that the loss be “physical,” given the ordinary definition of that
          term, is widely held to exclude alleged losses that are intangible or incorporeal and,
          thereby, to preclude any claim against the property insurer when the insured merely
          suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
          physical alteration of the property.


                                                    10
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 11 of 28



   Id. (quoting 10A Couch on Ins. § 148:46 (3d. Ed. West 1998)); see also Port Auth. of N.Y. & N.J.

   v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002) (“In ordinary parlance and widely

   accepted definition, physical damage to property means ‘a distinct, demonstrable, and physical

   alteration’ of its structure.”).

            In the context of a lawsuit seeking injunctive relief against an insurer for business income

   coverage related to COVID-19, one court already found that the disease, and the virus that causes

   it, do not cause physical loss or damage. Teleconference, Order to Show Cause at 4-5, Soc. Life

   Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20-CV-3311-VEC (S.D.N.Y. May 14, 2020)

   (Transcript with oral findings attached hereto as Exhibit C). With regard to COVID-19, the Court

   in Soc. Life Magazine noted: “It damages lungs. It doesn’t damage printing presses.” (Id. at 4:25-

   5:4). Additionally, another court recently granted summary disposition in favor of an insurer,

   finding there was no coverage for the plaintiff’s COVID-19 related business income loss, since

   there was no direct physical loss of or damage. See Hearing, Motion for Summary Disposition,

   Gavrilides Mgmt. Co. v. Mich. Ins. Co., No. 20-000258-CB (Mich. Cir. Ct. July 1, 2020) (“Plaintiff

   just can’t avoid the requirement that there has to be something that physically alters the integrity

   of the property. There has to be some tangible, i.e. physical damage to the property.”). (Transcript

   with oral findings attached hereto as Exhibit D).3

            Moreover, the Policy only provides coverage for business income and extra expense losses

   incurred during the “period of restoration” which begins with the “direct physical loss or damage”

   and ends on the earlier of “(1) The date when the property at the described premises should be

   repaired, rebuilt or replaced . . . or (2) The date when business is resumed at a new permanent


   3
     Plaintiff attempts to argue that the presence of COVID-19 somehow caused “direct physical loss of and/or damage”
   to the Property, by “causing the property to be physically uninhabitable” and “causing its function to be nearly
   eliminated or destroyed. Such creative interpretations fail as this Court, in Mama Jo’s, rejected the notion that loss of
   use equates to physical damage. Mama Jo’s, 2018 WL 3412974, at *9.
                                                             11
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 12 of 28



   location.” (Policy, Exhibit A, Form CP 00 30 10 12, at p. 9 of 9). Thus, it follows that for there to

   be coverage under the Policy’s business income or extra expense coverage, Plaintiff’s loss must

   involve some physical damage to covered property that needs to be repaired, rebuilt, or replaced.

   As explained by the Southern District of New York, “the words ‘repair’ and ‘replace’ contemplate

   physical damage to the insured premises as opposed to loss of use of it.” Newman Myers Kreines

   Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 332 (S.D.N.Y. 2014) (citations

   omitted); see also Phila. Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 287 (S.D.N.Y. 2005)

   (‘“Rebuild,’ ‘repair’ and ‘replace’ all strongly suggest that the damage contemplated by the Policy

   is physical in nature.”).

           Any other reading of the Policy to allow recovery for Plaintiff’s Claim would render

   central contract terms superfluous. Under Florida law, “insurance contracts are construed

   according to their plain meaning.” Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528,

   532 (Fla. 2005). Further, “courts must not construe insurance policy provisions in isolation, but

   instead should read all terms in light of the policy as a whole, with every provision given its full

   meaning and operative effect.” Office Depot, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.,

   734 F. Supp. 2d 1304, 1314 (S.D. Fla. 2010) (citations omitted). Courts may not “rewrite contracts,

   add meaning that is not present, or otherwise reach results contrary to the intentions of the parties.”

   Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins. Co., 711 So. 2d 1135, 1138 (Fla. 1998).

           Thus, under the plain language of the Policy, coverage is only afforded for business income

   and extra expense losses if those losses are caused by direct physical loss or damage. Here,

   Plaintiff’s Claim is solely economic in nature and does not relate to any sort of physical damage,

   and, therefore, is not covered under the Policy. See Bahama Bay II Condo. Ass’n, Inc v. United

   Nat’l Ins. Co., 374 F. Supp. 3d 1274, 1278 (M.D. Fla. 2019) (“cost of security guards and security


                                                     12
     FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 13 of 28



   fencing . . . is not property damage, or ‘physical loss . . .’ but is an economic loss. There is nothing

   in the Policy that covers economic loss.”); see also Exhibit C, Order to Show Cause at 15 (“[T]his

   kind of business interruption needs some damage to the property . . . this is just not what’s covered

   under these insurance policies.”).

            Accordingly, Plaintiff’s Complaint does not allege any facts that trigger coverage under

   the Policy and its claims fail as a matter of law.

            B.      PLAINTIFF HAS NOT PLED A VALID CIVIL AUTHORITY CLAIM

            As the basis for its civil authority claim, Plaintiff points to governmental orders issued by

   the State of Florida, Miami-Dade County, and the City of Miami Beach throughout the months of

   March and April 2020. (Doc. 1 ¶¶ 39-45). On March 1, 2020, Florida Governor Ron DeSantis

   issued Executive Order 20-51 directing the State Health Officer and Surgeon General to declare a

   public health emergency. (Exhibit E, Florida Executive Order 20-51).4 Then, on March 9, 2020,

   Governor DeSantis issued Executive Order 20-52, declaring a state of emergency. (Exhibit F,

   Florida Executive Order 20-52). On March 12, 2020, the City of Miami Beach also declared a

   State of Emergency. (Doc. 1 ¶ 41; Exhibit G, City of Miami Beach Declaration of State of

   Emergency).

            The City of Miami Beach then issued an emergency order on March 16, 2020, requiring

   non-essential business to limit their hours of operation and occupancy. (Exhibit H, City of Miami

   Beach Emergency Order March 16, 2020). On March 18, 2020, the City of Miami Beach issued

   another emergency order, requiring message therapy centers and spas to be “closed to the public.”

   (Exhibit I, City of Miami Beach Emergency Order March 18, 2020). On March 19, 2020, Miami-


   4
    These government orders are a matter of public record. When ruling on a motion to dismiss, a district court may
   consider evidence if its authenticity is a matter of public record. See Myers v. Foremost Ins. Co., No. 8:15-CV-1363-
   MSS-JSS, 2015 WL 12830477, at *3 (M.D. Fla. Oct. 23, 2015) (citing SFM Holdings, Ltd. v. Banc of Am. Secs., LLC,
   600 F.3d 1334, 1337 (11th Cir. 2010)).
                                                           13
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 14 of 28



   Dade County issued Emergency Order 07-20, requiring the closure of all non-essential businesses.

   (Doc Exhibit J, Miami-Dade Emergency Order 07-20). Beauty salons were not deemed essential

   businesses. (See id.).

          On March 30, 2020, Governor DeSantis issued Executive Order 20-89, requiring Miami-

   Dade, Broward, Palm Beach, and Monroe Counites to “restrict public access” to non-essential

   businesses pursuant to the guidelines established by Miami-Dade County Emergency Order 07-

   20. (Doc. 1 ¶ 44; Exhibit K Florida Executive Order 20-89). On April 23, the City of Miami Beach

   extended the State of Emergency declaration. (Doc. 1 ¶ 41; Exhibit L, City of Miami Beach

   Declaration of State of Emergency Extended). Plaintiff alleges that the City of Miami Beach

   extended the State of Emergency, allegedly in part because of “the propensity of COVID-19 to

   ‘caus[e] property loss and damage in certain circumstances.’” (Doc. 1 ¶ 41). However, the

   Emergency Order does not state it was issued in response to any property damage, but was issued

   to “take immediate action to control and reduce threats associated with the COVID-19 [sic], to

   protect the public health, safety and welfare of the people of the City of Miami Beach.” (Exhibit

   L). In fact, none of the above-referenced orders were issued as a result of any “direct physical loss

   of or damage” to property, nor did the orders “prohibit access” to the Property for Plaintiff or its

   employees.

          Plaintiff’s allegations fail to trigger the Policy’s civil authority coverage. In Florida, the

   “policyholder bears the initial burden of proving that a loss occurred under the insuring agreement

   during the policy period.” Somethings Fishy Enter., Inc. v. Atl. Cas. Ins. Co., 415 F. Supp. 3d 1137,

   1142 (S.D. Fla. 2019). The civil authority coverage requires physical loss or damage to property

   near the insured property, and further requires that access to the insured property is prohibited




                                                     14
     FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 15 of 28



   because of that damage.5 Plaintiff’s effort to obtain civil authority coverage fails because (1) it

   alleges no such physical loss or damage, and (2) access to the Property has never been prohibited.

            In the Complaint, Plaintiff alleges that “the presence of COVID-19 caused direct physical

   loss of and/or damage to covered premises under the Policy.” (Doc. 1, ¶ 46). Plaintiff argues that

   the orders of Mayor Gimenez, Governor DeSantis, and the City of Miami Beach trigger the “Civil

   Authority” coverage under its Policy. (See Doc. 1, ¶ 118). As noted above, the civil authority

   coverage requires that a “Covered Cause of Loss causes damage to property other than property at

   the described premises.” A “Covered Cause of Loss” is defined as “risk of direct physical loss.”

   Accordingly, the first requirement of the civil authority coverage is that there be direct physical

   loss that causes damage to property other than the insured property. Next, because of that damage

   to nearby property, a civil authority must prohibit access to the insured property. The action of the

   civil authority must also be “taken in response to dangerous physical conditions resulting from the

   damage or continuation of the Covered Cause of Loss that caused the damage.” (Policy, Exhibit

   A, Form CP 00 30 10 12, at p. 2 of 9). In other words, because of direct physical loss that causes

   damage to other property, the civil authority must prohibit access to the insured location because

   the nearby property damage has created a dangerous condition. Plaintiff fails to sufficiently allege

   these necessary elements.

            The plain language of the Policy makes clear that the civil authority coverage requires

   damage to property other than the described premises and an order of civil authority prohibiting

   access to the insured’s property because of such damage. See, e.g., Dickie Brennan & Co. v.

   Lexington Ins. Co., 636 F.3d 683, 686-87 (5th Cir. 2011) (“Civil authority coverage is intended to



   5
     Plaintiff may contend that the Policy’s language does not require the damaged property to be near the insured
   premises. Even if this were true, Plaintiff’s civil authority claim fails because it does not allege direct physical loss or
   damage to any property, near or far.
                                                               15
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 16 of 28



   apply to situations where access to an insured’s property is prevented or prohibited by an order of

   civil authority issued as a direct result of physical damage to other premises in the proximity of

   the insured’s property.”). As explained above, COVID-19 does not cause physical damage or loss

   to property, and therefore, Plaintiff cannot satisfy the conditions of the civil authority coverage

   extension. Even looking beyond that shortcoming, there are two more reasons why Plaintiff cannot

   fulfill the conditions of the civil authority coverage extension: (1) access to the Property has not

   been “prohibited;” and (2) the subject government orders were not taken “in response” to damaged

   property.

          While the subject government orders prohibited Plaintiff from allowing customers into the

   Property for business purposes, no government order prevented Plaintiff itself, or its employees,

   from entering the Property. Although Florida courts do not appear to have considered the issue,

   numerous other courts have recognized that government orders that hamper access to insured

   property—but do not entirely prohibit it— are insufficient to trigger civil authority coverage. See,

   e.g., S. Hosp., Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137, 1140 (10th Cir. 2004) (upholding denial

   of hotel operators’ claim for lost business income sustained when customers cancelled visits due

   to order grounding of flights after the 9/11 attacks); Kean, Miller, Hawthorne, D’Armond

   McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-770-C, 2007 WL 2489711,

   at *1 (M.D. La. Aug. 29, 2007) (holding that civil authority provision was not triggered by

   Louisiana government order prior to Hurricane Katrina advising residents to stay off the streets

   because advisories did not “prohibit access” to the insured premises); By Dev. Inc. v. United Fire

   & Cas. Co., No. Civ. 04-5116, 2006 WL 694991, at *6 (D.S.D. Mar. 14, 2006) (finding that road

   closures after wildfire did not prohibit access to insured’s business); 54th Street Partners v. Fid. &

   Guar. Ins. Co., 305 A.2d 67, 67 (N.Y. Super. Ct. App. Div. 2003) (holding that civil authority


                                                     16
     FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 17 of 28



   extension did not apply to insured who made lost business income claim due to city government’s

   diversion of vehicular and pedestrian traffic in the proximity of its restaurant, because access to

   the restaurant was not denied). Since the civil authority extension requires Plaintiff to demonstrate

   that access to its Property was “prohibited” by civil authority, and Plaintiff did not make any such

   allegations (nor indeed could it), the civil authority extension does not apply.

          Second, the subject government orders were not issued “in response” to dangerous physical

   conditions resulting from physical property damage to nearby property. Rather the orders were

   issued as precautionary measures to prevent the further spread of COVID-19. In such situations,

   the civil authority extension is not triggered. See Syufy Enter. v. Home Ins. Co. of Ind., No. 94-

   0756 FMS, 1995 WL 129229 (N.D. Cal. Mar. 21, 1995). As detailed in Syufy, after the return of

   the Rodney King verdict and subsequent riots, the cities of Los Angeles, San Francisco, and Las

   Vegas imposed dawn-to-dusk curfews. Id. at *1. An insured movie theater operator, who ran

   theaters in all three cities, submitted a business interruption claim because it closed its theaters

   during these curfew periods. Id. The court concluded there was no civil authority coverage because

   not only did the civil orders not specifically prohibit individuals from entering the theaters, but the

   “requisite causal link between damage to adjacent property and denial of access to a Syufy theater

   [was] absent.” Id. at *2. In other words, Syufy had closed its theaters as a “direct result of the city-

   wide curfews,” not as a result of adjacent property damage. Furthermore, the court noted that even

   though the curfews were imposed to “prevent” property damage, they were not the result of the

   damage itself. Id. at *2. Other courts have reached similar conclusions. See United Airlines, Inc.

   v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343, 353 (S.D.N.Y. 2005) (holding civil authority

   coverage did not apply to airport’s business interruption claim arising from grounding of flights

   after the 9/11 attacks because the order to ground flights and bar access to the airport was “to


                                                     17
     FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 18 of 28



   prevent further attacks and as a matter of national security,” not because of damage to the

   Pentagon); City of Chi. v. Factory Mut. Ins. Co., No. 02-C-7023, 2004 WL 549447, at *4 (N.D.

   Ill. Mar. 18, 2004) (“The business interruption . . . was due to the ground stop order imposed by

   the FAA in order to prevent further terrorist attacks.”); cf. Prime Alliance Grp., Ltd. v. Hartford

   Fire Ins. Co., No. 06-22535-CIV-UNGARO, 2007 WL 9703576, at *4 (S.D. Fla. Oct. 19, 2007)

   (“[A] plain language reading of this section provides coverage when a peril—such as a

   windstorm—causes damage to property and, as a result, access to property is precluded by a civil

   authority order. The order of civil authority cannot in any reasonable manner be construed as a

   ‘peril.’”).

           Plaintiff cannot establish that physical damage occurred due to COVID-19, nor can it

   establish that the government orders prohibited access to the Property. Moreover, these

   government orders were not taken in response to covered physical damage but were instead

   preventative measures issued for public health purposes. Accordingly, the Policy’s civil authority

   coverage extension is not triggered.

           C.     COVERAGE IS BARRED BY THE MICROORGANISM EXCLUSION

           The Complaint must be dismissed because Plaintiff’s Claim is excluded from coverage by

   the plain language of the Policy. When resolving insurance coverage disputes, courts “routinely

   dismiss complaints for failure to state a claim when a review of the insurance policy and the

   underlying claim for which coverage is sought unambiguously reveals that the underlying claim is

   not covered.” Cammarota v. Penn-Am. Ins. Co., No. 17-CV-21605-Williams, 2017 WL 5956881,

   at *2 (S.D. Fla. Nov. 13, 2017); see also Arias-Bonello v. Progressive Select Ins. Co., No. 0:17-

   CV-60897-UU, 2017 WL 7792704, at *5 (S.D. Fla. Aug. 8, 2017) (dismissing putative class

   member’s breach of contract claims because the claims were expressly excluded from the policy);


                                                     18
     FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 19 of 28



   MJCM, Inc. v. Hartford Cas. Ins. Co., No. 8:09-CV-2275-T-17TBM, 2010 WL 1949585, at *7

   (M.D. Fla. May 14, 2010) (granting motion to dismiss under Rule 12(b)(6) because underlying

   lawsuit was not covered under the subject insurance policy). Here, even if Plaintiff could

   demonstrate a claim within the Policy’s coverage grant (which it cannot), coverage nonetheless is

   barred by the Microorganism Exclusion.

          The Microorganism Exclusion provides:

          This policy does not insure any loss, damage, claim, cost, expense or other sum
          directly or indirectly arising out of or relating to:
              mold, mildew, fungus, spores or other micro-organisms of any type, nature,
              or description, including but not limited to any substance whose presence
              poses an actual or potential threat to human health.
          This exclusion applies regardless whether there is (i) any physical loss or damage
          to insured property; (ii) any insured peril or cause, whether or not contributing
          concurrently or in any sequence; (iii) any loss of use, occupancy, or functionality;
          or (iv) any action required, including but not limited to repair, replacement,
          removal, cleanup, abatement, disposal, relocation, or steps taken to address medical
          or legal concerns.
          This exclusion replaces and supersedes any provision in the policy that provides
          insurance, in whole or in part for these matters.

   (Policy, Exhibit A and B, Form LMA 5018). As set forth below, SARS-CoV-2, which causes

   COVID-19 is a microorganism. Therefore, the plain language of this exclusion bars Plaintiff’s

   Claim, which directly or indirectly arises from SARS-CoV-2.

          Florida law requires that the Microorganism Exclusion be applied as written. See Taurus

   Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (“[I]f a policy provision

   is clear and unambiguous, it should be enforced according to its terms whether it is a basic policy

   provision or an exclusionary provision”). Stated differently, when interpreting unambiguous

   policy terms, “there is no special construction or interpretation required, and the plain language of

   the policy will be given the meaning it clearly expresses.” Phila Indem. Ins. Co. v. Yachtsman’s

   Inn Condo Ass’n, Inc., 595 F. Supp. 2d 1319, 1323 (S.D. Fla. 2009).
                                                    19
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 20 of 28



          The only two jurisdictions to have substantively addressed similar microorganism

   exclusions, with one being a Florida circuit court, both found the exclusion to be valid and

   enforceable. See Certain Underwriters at Lloyd’s of London Subscribing to Policy No. SMP 3791

   v. Creagh, 563 F. App’x 209, 211 (3d Cir. 2014) (holding that the district court correctly applied

   the microorganism exclusion to the plaintiff’s claim); Certain Underwriters at Lloyd’s, London

   Subscribing to Policy No. W15F03160301 v. Houligan’s Pub & Club, Inc., No. 2017-31808-CICI,

   2019 WL 5611557, at *11 (Fla. Cir. Ct. Oct. 24, 2019) (concluding that “the Microorganism

   Exclusion bars coverage for the claims in this case”). In Creagh, the insured’s claim arose after a

   tenant of its building died and the decomposition of the tenant’s body damaged his apartment unit.

   Creagh, 563 F. App’x at 209. The United States District Court for the Eastern District of

   Pennsylvania held that the subject microorganism exclusion applied because the fluids that

   escaped the tenant’s body and contaminated the unit contained bacteria, which are

   microorganisms. See Certain Underwriters at Lloyd’s London v. Creagh, No. 12-571, 2013 WL

   3213345, at *3 (E.D. Pa. June 26, 2013). The Third Circuit upheld the decision on appeal. Creagh,

   563 F. App’x at 211.

          A Florida circuit court similarly recognized the unambiguous nature and enforceability of

   microorganism exclusions in the Houligan’s case. In Houligan’s, an insured suffered damage

   when its building was flooded with sewage and waste following a hurricane. Houligan’s, 2019

   WL 5611557, at *1. In applying the microorganism exclusion to the plaintiff’s claim, the

   Houligan’s court stated:

          For better or worse, the parties bargained for an insurance policy that contains an
          extremely broad Microorganism Exclusion, one which supersedes and replaces any
          language in the Policy that might otherwise provide coverage for the loss in
          question. As noted, the exclusion applies even in the presence of an insured peril
          or cause that contributes concurrently to the insureds’ loss. This Court must apply
          the Policy in a manner consistent with its plain language. Doing so leads the Court

                                                    20
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 21 of 28



            to conclude that the Microorganism Exclusion bars coverage for the claims in this
            case.

   Id. at *11. Significantly, the Houligan’s court looked to the Center for Disease Control’s website

   and dictionary definitions to find that E. Coli and enterococcus, both of which were present in the

   sewage and waster, are bacteria, and thus, microorganisms that cause an actual or potential threat

   to human health. Id. The decision in Houligan’s provides a legal roadmap for this Court because

   SARS-CoV-2 is a microorganism that causes an actual or potential threat to human health, and

   any claim arising out of SARS-CoV-2, regardless of whether physical damage occurred or whether

   there is some other contributing or concurrent cause, is therefore excluded from coverage.

            Secondary sources, like those relied upon by the Houligan’s court, support a determination

   that SARS-CoV-2 is a microorganism. No less than the foremost U.S. governmental authorities in

   the fight against COVID-19—the U.S. Department of Health and Human Services, National

   Institutes of Health and National Institute of Allergy and Infectious Diseases—defined

   microorganism as “microscopic organisms, including bacteria, viruses, fungi, plants, and

   animals.”6 This is consistent with the findings of other governmental agencies.7 Adding additional

   support, scientific journals and textbooks also state that viruses are microorganisms.8 Even non-

   scientific sources such as Encyclopedia Britannica, for instance, lists the following “major groups

   of microorganism”: bacteria, archaea, fungi, algae, protozoa, and viruses.9




   6
      Understanding Microbes in Sickness and in Health, U.S. DEP’T OF HEALTH & HUMAN SERVS., NAT’L INST. OF
   HEALTH 47 (Jan. 2006) (Attached hereto as Exhibit M).
   7
         What is a Microorganism? NAT’L PARK SERV., U.S. DEP’T OF INTERIOR, 2 (April 2014),
   https://www.nps.gov/common/uploads/teachers/lessonplans/What%20is%20a%20Microorganism%20Activity%20
   Guide2.pdf (listing viruses as one of the five categories of microorganisms).
   8
     See, e.g., Wendy Keenleyside, MICROBIOLOGY: CANADIAN EDITION, § 1.3 (June 23, 2019) (“Viruses are acellular
   microorganisms.”); Kathryn Nixdorff, et al., Critical Aspects of Biotechnology in Relation to Proliferation, 150 NATO
   SCI. SERIES II: MATHEMATICS PHYSICS & CHEMISTRY, 33, 33 (2004) (“Viruses are microorganisms”).
   9
           See Types of Microorganisms, ENCYCLOPEDIA BRITANNICA (last visited May 6, 2020),
   https://www.britannica.com/science/microbiology/Types-of-microorganisms.
                                                           21
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 22 of 28



          As a result, the Microorganism Exclusion unambiguously excludes coverage for the

   Plaintiff’s Claim.

          D.      COVERAGE IS BARRED BY THE POLLUTION EXCLUSIONS
          In addition to the Microorganism Exclusion, the Policy contains two enforceable

   exclusions barring coverage for contaminants and contamination. First, the Policy contains the

   Seepage and/or Pollution and/or Contamination Exclusion, which provides:

          SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION
          USA & CANADA
          Notwithstanding any provisions to the contrary within the Policy of which this
          Endorsement forms part (or within any other Endorsement which forms part of this
          Policy, this Policy does not insure:
          (a) any loss, damage, cost or expense, or
          (b) any increase in insured loss, damage, cost or expense, or
          (c) any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or
              imposed by order, direction, instructions or request of, or by agreement with,
              any court, government agency or any public, civil or military authority, or threat
              thereof, (and whether or not as a result of public or private litigation.)
          which arises from any kind of seepage or any kind of pollution and/or
          contamination, or threat thereof, whether or not caused by or resulting from a Peril
          Insured, or from steps or measures taken in connection with the avoidance,
          prevention, abatement, mitigation, remediation, clean-up or removal of such
          seepage or pollution and/or contamination or threat thereof.
                                                  * * *
          The term ‘any kind of seepage or any kind of pollution and/or contamination’ as
          used in this Endorsement includes (but not limited to):
          (a) seepage of, or pollution and/or contamination by, anything, including but not
              limited to, any material designated as ‘hazardous material’ by the United States
              Environmental Protection Agency or as ‘hazardous material’ by the United
              States Department of Transportation, or defined as a ‘toxic substance’ by the
              Canadian Environmental Protection Act for the purposes of Part II of that Act,
              or any substance designated or defined as toxic, dangerous, hazardous or
              deleterious to persons or the environment under any Federal, State, Provincial,
              Municipal or other law, ordinance or regulation; and
          (b) the presence, existence, or release of anything which endangers or threatens to
              endanger the health, safety or welfare of persons or the environment.


                                                    22
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 23 of 28



   (Policy, Exhibit A, Form NMA 2340).10 The Policy also contains the following exclusion, which

   states:

             2. We will not pay for loss or damage caused by or resulting from any of the
                following:
                                                    * * *
                 l. Discharge, dispersal, seepage, migration, release or escape of “pollutants”
                    unless the discharge, dispersal, seepage, migration, release or escape is itself
                    caused by any of the “specified causes of loss.” But if the discharge,
                    dispersal, seepage, migration, release or escape of “pollutants” results in a
                    “specified cause of loss”, we will pay for the loss or damage caused by that
                    “specified cause of loss.”
   (Policy, Exhibit A, Form CP 10 30 06 07, at p. 4 of 10). The term “pollutant” is defined, in part,

   as “any solid, liquid gaseous or thermal irritant or contaminant, including smoke, vapor, soot,

   fumes, acids, alkalis, chemicals and waste.” (Policy, Exhibit A, Form CP 00 10 10 12, at p. 16 of

   16). Under the plain language of either of these exclusions (collectively, the “Pollution

   Exclusions”), and Florida law, coverage for the Claim is excluded.

             The Florida Supreme Court has recognized that pollution exclusions extend beyond merely

   “environmental or industrial pollution.” Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins.

   Co., 711 So. 2d 1135, 1138 (Fla. 1998) (holding that a claim arising from an ammonia spill fell

   within a pollution exclusion). Instead, the plain language of pollution exclusions should be

   enforced as written and Florida courts should not “place limitations upon the plain language of a

   policy exclusion simply because [they] may think it should have been written that way.” Id. at

   1139. This includes the term “contaminant,” which the Florida Supreme Court held to be

   unambiguous. See id.

             SARS-CoV-2 undoubtedly qualifies as a “pollutant” and/or “contamination.” The Southern

   District of Florida has recognized that “living organisms,” “microbial populations,” “microbial


   10
     Notably, the “pollutant/contamination” exclusion applies “[n]otwithstanding any provision to the contrary” and it
   does not replace or supersede any similar provisions.
                                                           23
        FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 24 of 28



   contaminants,” and “indoor allergens” fit the ordinary definition of a “contaminant.” Nova Cas.

   Co. v. Waserstein, 424 F. Supp. 2d 1325, 1334 (S.D. Fla. 2006). In Nova, this Court reasoned that

   these substances “infected the plaintiffs’ bodies or made them impure by contact, thereby fitting

   the ordinary meaning of a ‘contaminant,’ and having an effect commonly known as

   ‘contamination.’” Id. Relatedly, this Court has enforced a pollution exclusion to exclude coverage

   for a claim arising from “viral contaminants” and “harmful microbe[s]” found in an insured’s

   swimming pool, from which a guest alleged that he contracted the Coxsackie virus. See First

   Specialty Ins. Corp. v. GRS Mgmt. Assocs., Inc., No. 08-81356-CIV, 2009 WL 2524613, at *4-5

   (S.D. Fla. Aug. 17, 2009); see also James River Ins. Co. v. Epic Hotel, LLC, No. 11-CV-24292-

   UU, 2013 WL 12085984, at *4 (S.D. Fla. Jan. 9, 2013) (applying pollution exclusion to bar

   coverage for claims arising from Legionnaire bacteria). Other courts have reached analogous

   conclusions. See, e.g., U.S. Fire Ins. Co. v. City of Warren, 87 F. App’x 485, 487, 490 (6th Cir.

   2003) (applying a pollution exclusion to sewage water that was alleged to contain “pathogens,

   carcinogens, and disease carrying organisms including but not limited to HIV viruses, e. coli

   bacteria, hepatitis (all strains), and other bacteria”); Certain Underwriters at Lloyd’s London v.

   B3, Inc., 262 P.3d 397, 400-401 (Okla. Ct. App. 2011) (holding a pollution exclusion applied to

   claim stemming from contaminated water alleged to contain, among other things, “bacteria

   (including E. Coli) [and] viruses”).

             The Policy’s definitions of “contamination” and “pollutant” unambiguously encompass

   SARS-CoV-2. Just as this Court reasoned in Nova, SARS-CoV-2 is a virus that infects peoples’

   bodies, thereby fitting the ordinary meaning of “contaminant.” Nova Cas. Co. 424 F. Supp. 2d at

   1334.11 Similarly, under pollution exclusions like the Policy’s “pollution exclusion,” claims


   11
     To be sure, COVID-19 is a disease caused by the virus SARS-CoV-2. Alexander E. Gorbalenya et al., The species
   Severe acute respiratory syndrome-related coronavirus: classifying 2019-nCoV and naming it SARS-CoV-2, 6
                                                         24
        FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 25 of 28



   stemming from viruses are precluded from coverage under such exclusions, as demonstrated by

   this Court’s decision in First Specialty Ins. Corp. See 2009 WL 2524613, at *4-5. SARS-CoV-2

   has been “designated or defined” as “dangerous” by both Federal and State ordinances or

   regulations. Indeed, the U.S. Department of Health and Human Services has determined that the

   “SARS coronavirus” (SARS-CoV), to which COVID-19 is related,12 is a “biological agent . . . and

   toxin” with “the potential to pose a severe threat to public health and safety.” 42 C.F.R. § 73.3(a)

   & (b) (2017). Moreover, in the subject executive orders issued by Governor DeSantis, the

   Governor stated that he is “responsible for meeting the dangers presented to this state and its

   people by [COVID-19].” (Exhibit F (emphasis added)); see also Exhibit K). Thus, SARS-CoV-2

   has been defined as dangerous to human health by both the federal government and government

   of Florida.

           Having established that SARS-CoV-2 qualifies as a pollutant and/or contaminant under the

   Policy and Florida law, the Pollution Exclusions clearly apply, given that they exclude coverage

   for claims “arising from” or “resulting from” pollution and/or contamination. (Policy, Exhibit A,

   Form NMA 2340; Form CP 10 30 06 07, at p. 4 of 10). Causation phrases such as these are broadly

   construed in Florida. See Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532



   NATURE MICROBIOLOGY 526, 526 (March 2, 2020). Continuing, this Court has repeatedly considered at the motion to
   dismiss stage secondary sources such as scholarly articles. See Jones v. Santander Consumer USA Inc., No. 16-14012-
   CIV-ROSENBERG/LYNCH, 2016 WL 11570406, at *3 (S.D. Fla. Aug. 2, 2016) (listing secondary sources that
   conflict with argument in motion to dismiss); Dapeer v. Neutrogena Corp., 95 F. Supp. 3d 1366, 1371 n. 1 (S.D. Fla.
   2015) (incorporating numerous secondary sources cited in Rule 12(b)(6) motion to dismiss); cf. Aldar Tobacco Grp.,
   LLC v. Am. Cigarette Company, Inc., No. 08-62018-CIV-JORDAN, 2010 WL 11601994, at *1 (S.D. Fla. Dec. 29,
   2010) (admonishing attorney for citing “zero cases, statutes, codes, or secondary sources in his motion to dismiss)
   (emphasis added). Ultimately, this Court has “complete discretion” to accept material beyond the pleadings when
   considering a motion to dismiss. Continental Cas. Co. v. Hardin, No. 8:16-cv-322-17GW, 2016 WL 11234458, at *11
   (M.D. Fla. Dec. 5, 2016).
   12
        See COVID-19, MERS & SARS, NAT’L INST. OF ALLERGY & INFECTIOUS DISEASES (April 6, 2020),
   https://www.niaid.nih.gov/diseases-conditions/covid-19; Alping Wu, et al., Genome Composition & Divergence of
   the Novel Coronavirus (2019-nCov) Originating in China, Commentary, 27 Cell Host & Microbe 325, 326 (Mar. 11,
   2020) (“[T]he 2019-nCov is in the same Betacoronavirus clade as MERS-CoV, SARS-like bat CoV, and SARS-
   CoV.”).
                                                          25
     FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 26 of 28



   (Fla. 2005) (holding that causation phrase “arising out of” is broader than “caused by” as used in

   an exclusion). Moreover, Plaintiff asserts that its Claim was the result of “COVID-1913 caus[ing]

   direct physical loss of and damage to [Plaintiff] and other Class members’ insured premises,

   resulting in suspension[] of business operations at these premises.” (Doc. 1, ¶ 77). Accordingly,

   the Claim as alleged arose from or resulted from SARS-CoV-2 and is excluded from coverage

   under the Policy.

             E.      COUNTS II, IV, AND VI FAIL TO ALLEGE UNDERWRITERS HAVE
                     BREACHED THE POLICY
             Plaintiff has not stated valid claims for breach of contract. To sufficiently plead a claim for

   breach of contract under Florida law, a plaintiff “must assert the existence of a contract, a breach

   of such contract, and damages resulting from such breach.” Cruz v. Underwriters at Lloyd's

   London, No. 8:14-CV-1539-T-33TBM, 2014 WL 3809179, at *2 (M.D. Fla. Aug. 1, 2014). While

   Plaintiff’s 131-paragraph Complaint sets forth an expansive background facts section, it fails to

   allege specific facts supporting its claims of breach in Counts II, IV, and VI.

             Plaintiff alleges that “[b]y denying coverage” Underwriters “are in breach of the Policy”

   and conclusory alleges that its alleged losses trigger the Policy’s business income, civil authority,

   and extra expense coverages. (Doc. 1 ¶¶ 90, 110, 130). However, Plaintiff fails to include necessary

   factual information to support these claims. These allegations are wholly conclusory and must,

   therefore, be dismissed. See Whitney Nat. Bank v. SDC Communities, Inc., No.

   809CV01788EAKTBM, 2010 WL 1270264, at *3 (M.D. Fla. Apr. 1, 2010) (dismissing claims for

   breach of contract because plaintiff failed to allege sufficient factual information to support its

   claims); Davidson v. Georgia, 622 F.2d 895, 897 (11th Cir. 1980) (“When the allegations


   13
      As discussed above, COVID-19 is the disease caused by SARS-CoV-2. The virus, SARS-CoV-2, does not cause
   direct physical loss of or damage to property for the reasons discussed above, and the disease that it causes of course
   does not also cause such damage.
                                                            26
        FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 27 of 28



   contained in a complaint are wholly conclusory ... and fail to set forth facts which, if proved, would

   warrant the relief sought, it is proper to dismiss for failure to state a claim.”); see also Timber Pines

   Plaza, 2016 WL 8943313, at *2 (“To be clear, it is not sufficient under Iqbal to merely plead that

   the Defendant breached the Policy by failing to pay the benefits owed under the Policy.”).

           Moreover, even if Plaintiff’s allegations are considered true, Underwriters have not

   breached the Policy because there is no coverage for Plaintiff’s Claim. Accordingly, Plaintiff has

   failed to sufficiently plead that coverage is provided by the Policy, as the express language of the

   Policy expressly contradicts Plaintiff’s allegations that its losses are covered under the Policy. See

   Cruz, 2014 WL 3809179, at *4 (finding that plaintiff failed to sufficiently plead that its loss was

   covered under a policy, since the express language of an exclusion contradicted plaintiff’s

   allegations that its claim was covered).

           Accordingly Counts II, IV and VI for breach of contract must be dismissed.

                                          IV.     CONCLUSION

           Plaintiff has failed to satisfy its burden to plead facts that would give rise to a covered

   claim. Additionally, Plaintiff cannot allege facts that sufficiently demonstrate it has suffered a

   direct physical loss of or damage to its Property. Even if Plaintiff could allege a covered cause of

   loss, its claims are unambiguously excluded under the Policy. Because Plaintiff cannot plead a

   covered cause of loss under the Policy, it cannot assert its breach of contract actions.

           Thus, for the foregoing reasons, Underwriters respectfully request the Court dismiss

   Plaintiffs’ Complaint.

                                                   FIELDS HOWELL LLP
                                                   Attorneys for Defendants, Underwriters
                                                   9155 So. Dadeland Blvd.
                                                   Suite 1012
                                                   Miami, FL 33156
                                                   Tel: (786) 870-5600

                                                      27
     FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21745-DPG Document 18 Entered on FLSD Docket 07/14/2020 Page 28 of 28



                                                 Fax: (855) 802-5821

                                                 By:/s/ Armando P. Rubio
                                                   Armando P. Rubio, Esq.
                                                   Florida Bar No. 478539
                                                   arubio@fieldshowell.com
                                                   service@fieldshowell.com

                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing Motion to
   Dismiss was served via CM/ECF on July 14, 2020 upon all parties.



                                                         /s/ Armando P. Rubio
                                                         By: Armando P. Rubio
                                                         Attorneys for Defendants




                                                    28
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
